DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 03/24/2022, are acknowledged. 

Response to Arguments
Regarding claim objections, the objections have been withdrawn in view of the amendments. 
Applicant’s arguments with respect to claim rejections under 35 USC 103, have been fully considered, however; applicant argues on p. 9-14, that the prior art of record fails to teach or disclose a controller that receives the images from the camera disposed at least partially inside the container and on the bottom of the container, and that measures, based on the images, a distance to move the movable member with respect to the breast for contacting the breast, however, this is taught by a new combination of art, and therefore, the argument is not persuasive and/or moot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 2014/012883), in view of Islam (US 2018/0289264), in view of Ho (US 2017/0224305), in view of Umezawa (US 2017/0055843), and further in view of Wang (US 2016/0262628). 


With respect to claim 1, Piron teaches, an ultrasonic computed tomography (CT) apparatus (Para [0007], “The present technology uses 3D imaging data obtained by conventional non-invasive imaging techniques, particularly MRI (magnetic resonance imaging), US (ultrasound), positron emission tomography (PET), computerized tomography (CT), or other three-dimensional imaging system.” Wherein any of the above mentioned imaging modalities are seen to be usable in conjunction with ultrasound including Computed Tomograpy (CT)), comprising: 
a bed having a horizontal surface with a through hole; 

    PNG
    media_image1.png
    556
    479
    media_image1.png
    Greyscale

Wherein a bed provided with a through hole in which a subject’s breast is inserted is shown in Fig. 1B. 
a movable member disposed in the container and configured to at least one of propagate or transmit the ultrasonic wave, the movable member further configured to be movable within the container to enable the movable member to be pressed against a first side surface or a nipple portion of a breast depending into the container for changing an inclination of a second side surface of the breast from a first inclination to a second inclination that is closer to perpendicular with respect to the horizontal surface than the first inclination (Para [0036], “FIGS. 20A-D show various MR/US Hybrid biopsy configurations according to the invention. FIG. 20A shows the breast compressed between two sterile, US transparent plates. Imaging and intervention occur from the same side. FIG. 20B shows a configuration with one fenestrated plate one US permeable plate. The needle approaches from the opposite side from US imaging. FIG. 20C shows a plate with larger fenestrations that can be used to introduce a transducer and needle for same-sided imaging and intervention. FIG. 20D shows transducer and needle delivery through the same side using a positioning stage.” Wherein the breast is shown to be pressed against a side surface such that the breast is perpendicular with respect to a chest wall surface, and wherein the member is seen to be transparent as to not interfere with ultrasonic waves, thus, propagating ultrasonic waves transmitted from an ultrasound transducer array)  
However, Piron does not teach a container disposed below the through hole and having an opening aligned with the through hole, the container including a bottom and a wall between the opening and the bottom, the bed configured to support a subject in a prone position with a breast depending through the through hole and into the container; a ring-shaped transducer array disposed around an outer surface of the wall of the container, 
the ring-shaped transducer array configured to emit an ultrasonic wave toward the outer surface of the wall of the container, and to receive the emitted ultrasonic wave and reflections thereof, the ring-shaped transducer array movable toward and away from the horizontal surface of the bed during imaging; 
a camera disposed at least partially inside the container and on the bottom of the container, the camera having a field of view pointing upward toward the horizontal surface, the camera configured to capture images of a positional relationship between the movable member and a breast depending into the container;
a controller that receives the images from the camera disposed at least partially inside the container and on the bottom of the container, and that measures, based on the images, a distance to move the movable member with respect to the breast for contacting the breast; and 
at least one monitor configured to present the images of the positional relationship between the movable member and the breast depending into the container received from the camera disposed at least partially inside the container and on the bottom of the container the at least one monitor disposed at a position viewable at least by an operator of the ultrasonic CT apparatus.
In the similar field of high signal-to-noise ratio light spectroscopy of tissue, Islam teaches in at least Fig. 4, a container disposed below the through hole and having an opening aligned with the through hole, the container including a bottom and a wall between the opening and the bottom, the bed configured to support a subject in a prone position with a breast depending through the through hole and into the container;

    PNG
    media_image2.png
    612
    510
    media_image2.png
    Greyscale

Wherein the container is shown to be below the through hole. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron with a container place below a through hole for imaging a breast as taught by Islam. 
	The motivation being to allow for the filling of (Para [0049], “the patient 401, 451 may lie in a prone position with her breasts inside a box 402, 452…. The box 402, 452 may then be filled with a matching fluid with optical properties similar to human breast.” Wherein the breast box is capable of being filled with a matching fluid due to its orientation with respect to the patient 401, 451, and therefore, allow for efficient propagation of waves by reducing acoustic impedence) as taught by Islam.
In the similar field of systems for shaping and positioning body tissue, Ho teaches in at least Figs. 1A-C, the ring-shaped transducer array configured to emit an ultrasonic wave toward the outer surface of the wall of the container, and to receive the emitted ultrasonic wave and reflections thereof (Para [0032], “Referring to FIGS. 1A to 1C, a breast tomography system 100 of the type that can employ the breast shaping device and the tissue restrictor ring of the present invention comprises an ultrasonic imaging ring array 102 including a plurality of ultrasound emitters 102 and ultrasonic receivers 106. The ultrasonic imaging ring array 102 may be configured to surround a breast or other tissue volume so that the plurality of ultrasound emitters 102 emits acoustic waveforms 112 toward the volume of tissue.”), the ring-shaped transducer array movable toward and away from the horizontal surface of the bed during imaging (Para [0063], “Once the breast has been properly positioned, the ring imaging array 102 and the restrictor ring 174 will be raised to scan the length of the breast as shown in FIGS. 7E through 7G. In FIG. 7E, the circumference of the breast is such that the interior edges of the restrictor ring do not contact the breast…As the assembly of the imaging array 102 and restrictor ring 174 rises further, as shown in FIG. 7G, the interior edge of the restrictor ring 174 will significantly displace the breast tissue inwardly, avoiding interference with the imaging function of the array 102.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron with (Para [0017], “an ultrasonic ring imaging array configured to circumscribe and translate over the breast”) as taught by Ho.  
	The motivation being to provide a (Para [0005], “practical alternative to mammography without tissue compression and many other drawbacks”) as teach by Ho. 
and at least one monitor (110) configured to present the images of the positional relationship between the movable member and the breast depending into the container received from the camera and on the bottom of the container the at least one monitor disposed at a position viewable at least by an operator of the ultrasonic CT apparatus. (Para [0032], “The system 100 can further include a display 110 on which the acoustic data and/or generated image rendering can be displayed, such as to a medical practitioner and/or the patient.” Wherein display 110 is interpreted as being both a first and second monitor, and wherein the result of a patient and/or operator viewing a display does not differ whether there are two monitors or one) 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the modified method of Piron with a teaching, suggestion, or motivation in the prior art (a display viewable by both a patient and/or an operator) as taught by Ho to yield the reasonable expectation of success (improved alignment of a patients breast). Additionally, it would be obvious to one of ordinary skill to duplicate the display monitor, however, duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144(VI)(B))). 
	The motivation being (Para [0006], “to provide systems and methods for performing breast and other ultrasound tomography which provide improved positioning of the breast or other tissue body, improved patient comfort, and which accommodate size variations of the breasts and other tissue bodies among different patients and which allow scans to be performed in a repeatable manner in order to monitor changes in a tissue over time in an individual patient.”) as taught by Ho.
In the field of ultrasound imaging, Umezawa teaches a controller that receives the images from the camera (Para [0079], “The state measurement unit 50 takes an image of an object using an RGB camera, detects a papilla from the acquired image, and outputs the coordinates of the papilla together with the taken image”; (Para [0081], “Position information and an image acquired by the state measurement unit 50 are transmitted to the position control unit 60 that will be described later for the adjustment of a position of the holding member 21”), and that measures, based on the images, a distance to move the movable member with respect to the breast for contacting the breast (Para [0121], “In the embodiment, at the first measurement (after the adjustment of the contact state is finished), coordinates of a feature point, positional information on the holding member 21, and an object image taken by a camera provided in the state measurement unit 50 are stored in the recording unit 100. Then, at the second and subsequent measurement, the position control unit 60 moves the holding member 21 to the same position as the position at the previous measurement, based on the information stored in the recording unit 100 before the object is inserted (before step S11)”; (Para [0054], “the holding member 21 is configured to be movable three-dimensionally in the X, Y, and Z directions of FIG. 7 based on an instruction from the position control unit 60 that will be described later. That is, the holding member 21 is capable of varying a relative position with respect to the housing 90 with the expansion/contraction of the rubber member 23. In the embodiment, it is possible to adjust the contact state between an object and the holding member by the three-dimensional movement of the holding member 21.”); and
It would have been obvious to modify the ultrasound imaging apparatus as taught by Piron to include a controller (position control unit 60) and a camera that performs distance measurements of a holding container in relation to an object and the controller moving the holding container according to the calculated coordinates of the object in relation to the movable member as taught by Umezawa because Piron teaches providing a compression system with four or more independently movable plates to avoid interference with ultrasound examination and biopsy needle delivery, thereby, “boxing the breast” to create a uniform surface for uniform transmission of ultrasound beams through the breast. One would have been motivated to measure a distance of a movable member to a breast because as taught by Umezawa, it is common for a patient to sit up throughout the imaging procedure, and therefore, it is important to ensure that each image is taken at the same position to reduce variations within images, thereby, easing diagnosis. One of ordinary skill in the art would have expected that the camera of Umezawa would allow the user of Piron to accurately image a breast by avoiding deviations within images as taught by Umezawa. Additionally, Piron teaches the importance of properly compressing the breast and Umezawa teaches the incorporation of a pressure sensor to ensure the proper pressure is applied to the patient’s breast. Therefore, it would be obvious to modify the system of Piron with a camera for measuring a distance of a breast in relation to a movable member and a controller for moving the movable member in response to the obtained measurement. The motivation being to increase the accuracy and efficiency of a breast imaging procedure. 
In the field of photoacoustic computed tomography, Wang teaches in at least Fig. 11A, a camera disposed at least partially inside the container and on the bottom of the container, the camera having a field of view pointing upward toward the horizontal surface, the camera configured to capture images of a positional relationship between the movable member and a breast depending into the container

    PNG
    media_image3.png
    316
    544
    media_image3.png
    Greyscale

Wherein camera 328 (indicated with circle) is shown to be pointed upward and disposed within immersion tank 314 (indicated with square), wherein the ultrasound ring transducer array 102 is a moveable member (Para [0008]), and wherein the camera is shown to be pointed at ultrasound ring transducer array 102 and the horizontal surface of immersion tank 314, thus, capturing images of a positional relationship between the patients breast and the ultrasound ring transducer array 102. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the modified method of Piron with prior art elements according to known methods (camera disposed within an immersion tank for capturing the alignment and positioning of a patients breast in relation to a movable member), thereby, yielding a predictable result (allowing for monitoring of proper alignment of the patients breast in relation to the movable member) as taught by Wang. 
	The motivation being for a physician and/or patient to be capable of viewing the alignment of the breast in relation to breast holder 304 without possible obstructions of streaks or light refraction resulting from the exterior of a tank, and therefore, yielding accurate images and reducing procedure time through proper monitoring of the alignment of a patient’s breast within a breast holder. 

With respect to claim 2, Piron teaches, the ultrasonic CT apparatus according to claim 1, wherein the container is configured to contain liquid during imaging (Para [0036], “FIGS. 20A-D show various MR/US Hybrid biopsy configurations according to the invention. FIG. 20A shows the breast compressed between two sterile, US transparent plates. Imaging and intervention occur from the same side. FIG. 20B shows a configuration with one fenestrated plate one US permeable plate. The needle approaches from the opposite side from US imaging. FIG. 20C shows a plate with larger fenestrations that can be used to introduce a transducer and needle for same-sided imaging and intervention. FIG. 20D shows transducer and needle delivery through the same side using a positioning stage.” Wherein the member is shown to be in contact with a side surface of a breast)

With respect to claim 3, Piron teaches, the ultrasonic CT apparatus according to claim 1. 
However, Piron does not teach wherein the first side surface on a foot side of the subject and the second side surface is located on a head portion side of the subject.
In the similar field of high signal-to-noise ratio light spectroscopy of tissue, Islam teaches in at least Fig. 4, wherein the first side surface on a foot side of the subject and the second side surface is located on a head portion side of the subject 

    PNG
    media_image2.png
    612
    510
    media_image2.png
    Greyscale

Wherein the breast is shown to be compressed against a side by a member (403, 453) on the head side such that the foot side of the breast is perpendicular to the chest wall, and wherein the compression performed on either the head side or foot side is not seen to produce a substantially different result. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron with a compression plate (403, 453) to hold the breast against a viewing window for imaging, thereby, creating a uniform surface for the uniform propogation of ultrasound beams through the tissue as taught by Islam. 
	The motivation being to achieve the propagation of ultrasonic waves throughout breast tissue without refraction or bending of ultrasonic waves.

With respect to claim 4, Piron teaches, The ultrasonic CT apparatus according to claim 1, wherein the movable member includes one of a gel, a bag-shaped film into which a liquid is injected, or a tensioned film (Para [0035], “FIGS. 19A-D illustrate some useful features of the US transparent compression frame according to the present invention. The thin, angled top support member helps support the patient and the U-shaped support frame enables full US imaging access to the breast. FIGS. 19B-D show alternative embodiments of the US permeable membrane with many cut away openings”; (Para [0103], “This fenestrated compression plate consists of a frame 292 with a sterile plastic membrane 294 pulled taut across its surface that can be cut and punctured with a scalpel or a needle (e.g., Opsite.TM. surgical material, or other membrane transparent to ultrasound).” Wherein the sterile plastic membrane 294 is seen as a tensioned film providing for ultrasound propagation without interference)

With respect to claim 6, Piron teaches, The ultrasonic CT apparatus according to claim 2, further comprising: a movement mechanism including a motor configured to move the movable member in a direction parallel to the horizontal surface for pressing the movable member toward the breast (Para [0072], “The locking mechanism for the compression plate 102 could be formed by a simple cam mechanism or ratchet and pawl structure which allow the use of one hand to both secure (lock) and position the compression plates 102. The positioning of plate-locking guide rails 120 can be variously positioned as shown in FIG. 5D.” Wherein the locking mechanism is seen as a movement mechanism configured to move the member toward or away from a breast). 

With respect to claim 7, Piron teaches, The ultrasonic CT apparatus according to claim 6, wherein the movement mechanism including the motor is configured to move the movable member in the container (Para [0072], “The locking mechanism for the compression plate 102 could be formed by a simple cam mechanism or ratchet and pawl structure which allow the use of one hand to both secure (lock) and position the compression plates 102. The positioning of plate-locking guide rails 120 can be variously positioned as shown in FIG. 5D.” Wherein the locking mechanism is seen as a movement mechanism configured to move the member toward or away from a breast, and wherein the member is shown to be in the container in Figs. 13A-C).

With respect to claim 13, Piron teaches, The ultrasonic CT apparatus according to claim 1, wherein the movable member includes a plate-shaped member configured to be brought into contact with a nipple side of the breast depending into the container (Para [0071], “Various embodiments of rail positions that are possible are shown in FIG. 5D, as well as flexible sling 124 designs to compress the breast against the chest wall.” Wherein the sling is shown to be a plate shaped member brought into contact with the nipple side of a breast to push the breast towards the chest wall of a subject)

With respect to claim 15, Piron teaches, the ultrasonic CT apparatus according to claim 13.
However, Piron does not teach a push-up mechanism configured to move the plate-shaped member in a direction of the horizontal surface.
In the similar field of systems for shaping and positioning a tissue body, Ho teaches in at least Figs. 2A-C and 7A, a push-up mechanism configured to move the plate-shaped member in a direction of the horizontal surface (Abstract, “The axially displaceable interface is typically mounted on a telescoping support and the biasing is provided by the same low pressure used to secure the tissue volume”; (Para [0011], “the tissue positioning system may further comprise a telescoping, accordion or other extendable/retractable support attached to a side of the displaceable interface opposite to the side engaged by the breast or other tissue volume.”)

    PNG
    media_image4.png
    511
    519
    media_image4.png
    Greyscale

Wherein a telescoping support is shown to push what is seen as a plate-shaped member to a chest wall direction of a subject. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam with telescoping support is shown to push what is seen as a plate-shaped member to a chest wall direction of a subject, thereby, properly compressing the breast in a vertical direction as taught by Ho. 
	The motivation being (Para [0006], “to provide systems and methods for performing breast and other ultrasound tomography which provide improved positioning of the breast or other tissue body, improved patient comfort, and which accommodate size variations of the breasts and other tissue bodies among different patients and which allow scans to be performed in a repeatable manner in order to monitor changes in a tissue over time in an individual patient.”) as taught by Ho.

With respect to claim 20, Piron teaches, A breast ultrasonic imaging method comprising: 
a breast shaping step including pressing a movable member that propagates or transmits an ultrasonic wave against a first side surface or a nipple portion of a breast of a subject depending into a container through a hole of in a horizontal surface of a bed

    PNG
    media_image1.png
    556
    479
    media_image1.png
    Greyscale

Wherein a bed provided with a through hole in which a subject’s breast is inserted is shown in Fig. 1B.
wherein pressing the movable member against the first side surface or the nipple portion of the breast changes an inclination of a second side surface of the breast from a first inclination to a second inclination that is closer to perpendicular with respect to the horizontal surface than the first inclination (Para [0036], “FIGS. 20A-D show various MR/US Hybrid biopsy configurations according to the invention. FIG. 20A shows the breast compressed between two sterile, US transparent plates. Imaging and intervention occur from the same side. FIG. 20B shows a configuration with one fenestrated plate one US permeable plate. The needle approaches from the opposite side from US imaging. FIG. 20C shows a plate with larger fenestrations that can be used to introduce a transducer and needle for same-sided imaging and intervention. FIG. 20D shows transducer and needle delivery through the same side using a positioning stage.” Wherein the breast is shown to be pressed against a side surface such that the breast is perpendicular with respect to a chest wall surface, and wherein the member is seen to be transparent as to not interfere with ultrasonic waves, thus, propagating ultrasonic waves transmitted from an ultrasound transducer array);

    PNG
    media_image5.png
    757
    590
    media_image5.png
    Greyscale

Wherein the breast is seen to be close to perpendicular when compressed; and 
the received signal being obtained by emitting an ultrasonic wave around the breast after shaping, and receiving a reflected wave and/or a transmitted wave (Para [0119], “Through a simple modification to the biopsy system, removal of the compression plates and substitution with an acoustically transparent window held in a frame containing fiducial reference points, the invention can be used to perform hybrid (MR/US) imaging….The real-time US data can be used to position a device accurately into the lesion and to verify its position. This may be done using US exclusively when the lesion can be identified on the US image, or using a combination of the MRI and US data if the lesion is not easily identified using US, or if the patient may have moved.” Wherein the received signal is obtained by emitting ultrasonic waves around a breast after compressing or shaping)
However, Piron does not teach into a container disposed below the through hole, an ultrasonic imaging step of generating an image from a received signal, the received signal being obtained by positioning a ring-shaped transducer array around an outer surface of the wall of the container, a camera disposed at least partially inside the container and on the bottom of the container, the camera having a field of view pointing upward toward the horizontal surface, the camera configured to capture images of a positional relationship between the movable member and a breast depending into the container, and a first monitor viewable by the subject in the prone position facing down on the bed.
In the similar field of high signal-to-noise ratio light spectroscopy of tissue, Islam teaches in at least Fig. 4, a container disposed below the through hole


    PNG
    media_image2.png
    612
    510
    media_image2.png
    Greyscale

Wherein the container is shown to be below the through hole. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron with a container place below a through hole for imaging a breast as taught by Islam. 
	The motivation being to allow for the filling of (Para [0049], “the patient 401, 451 may lie in a prone position with her breasts inside a box 402, 452…. The box 402, 452 may then be filled with a matching fluid with optical properties similar to human breast.” Wherein the breast box is capable of being filled with a matching fluid due to its orientation with respect to the patient 401, 451, and therefore, allow for efficient propagation of waves by reducing acoustic impedence) as taught by Islam. 
In the similar field of systems for shaping and positioning body tissue, Ho teaches, an ultrasonic imaging step of generating an image from a received signal, the received signal being obtained by positioning a ring-shaped transducer array around an outer surface of the wall of the container (Para [0032], “Referring to FIGS. 1A to 1C, a breast tomography system 100 of the type that can employ the breast shaping device and the tissue restrictor ring of the present invention comprises an ultrasonic imaging ring array 102 including a plurality of ultrasound emitters 102 and ultrasonic receivers 106. The ultrasonic imaging ring array 102 may be configured to surround a breast or other tissue volume so that the plurality of ultrasound emitters 102 emits acoustic waveforms 112 toward the volume of tissue.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron with (Para [0017], “an ultrasonic ring imaging array configured to circumscribe and translate over the breast”) as taught by Ho.  
	The motivation being to provide a (Para [0005], “practical alternative to mammography without tissue compression and many other drawbacks”) as teach by Ho.
and at least one monitor disposed at a position viewable at least by an operator (Para [0032], “The system 100 can further include a display 110 on which the acoustic data and/or generated image rendering can be displayed, such as to a medical practitioner and/or the patient.” Wherein display 110 is interpreted as being both a first and second monitor, and wherein the result of a patient and/or operator viewing a display does not differ whether there are two monitors or one) 
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the modified method of Piron with a teaching, suggestion, or motivation in the prior art (a display viewable by both a patient and/or an operator) as taught by Ho to yield the reasonable expectation of success (improved alignment of a patients breast). Additionally, it would be obvious to one of ordinary skill to duplicate the display monitor, however, duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144(VI)(B))). 
	The motivation being (Para [0006], “to provide systems and methods for performing breast and other ultrasound tomography which provide improved positioning of the breast or other tissue body, improved patient comfort, and which accommodate size variations of the breasts and other tissue bodies among different patients and which allow scans to be performed in a repeatable manner in order to monitor changes in a tissue over time in an individual patient.”) as taught by Ho. 
In the field of photoacoustic computed tomography, Wang teaches in at least Fig. 11A, a camera disposed at least partially inside the container and on the bottom of the container, the camera having a field of view pointing upward toward the horizontal surface, the camera configured to capture images of a positional relationship between the movable member and a breast depending into the container 

    PNG
    media_image3.png
    316
    544
    media_image3.png
    Greyscale

Wherein camera 328 (indicated with circle) is shown to be pointed upward and disposed within immersion tank 314 (indicated with square), wherein the ultrasound ring transducer array 102 is a moveable member (Para [0008]), and wherein the camera is shown to be pointed at ultrasound ring transducer array 102 and the horizontal surface of immersion tank 314, thus, capturing images of a positional relationship between the patients breast and the ultrasound ring transducer array 102. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the modified method of Piron with prior art elements according to known methods (camera disposed within an immersion tank for capturing the alignment and positioning of a patients breast in relation to a movable member) ,thereby, yielding a predictable result (allowing for monitoring of proper alignment of the patients breast in relation to the movable member) as taught by Wang. 
	The motivation being for a physician and/or patient to be capable of viewing the alignment of the breast in relation to breast holder 304 without possible obstructions of streaks or light refraction resulting from the exterior of a tank, and therefore, yielding accurate images and reducing procedure time through proper monitoring of the alignment of a patient’s breast within a breast holder.
In the field of ultrasound imaging, Umezawa teaches an image processing step that includes processing, by a controller, the images receive from the camera (Para [0079], “The state measurement unit 50 takes an image of an object using an RGB camera, detects a papilla from the acquired image, and outputs the coordinates of the papilla together with the taken image”; (Para [0081], “Position information and an image acquired by the state measurement unit 50 are transmitted to the position control unit 60 that will be described later for the adjustment of a position of the holding member 21”), to measure, based on the images, a distance to move the movable member with respect to the breast for contactinq the breast (Para [0121], “In the embodiment, at the first measurement (after the adjustment of the contact state is finished), coordinates of a feature point, positional information on the holding member 21, and an object image taken by a camera provided in the state measurement unit 50 are stored in the recording unit 100. Then, at the second and subsequent measurement, the position control unit 60 moves the holding member 21 to the same position as the position at the previous measurement, based on the information stored in the recording unit 100 before the object is inserted (before step S11)”; (Para [0054], “the holding member 21 is configured to be movable three-dimensionally in the X, Y, and Z directions of FIG. 7 based on an instruction from the position control unit 60 that will be described later. That is, the holding member 21 is capable of varying a relative position with respect to the housing 90 with the expansion/contraction of the rubber member 23. In the embodiment, it is possible to adjust the contact state between an object and the holding member by the three-dimensional movement of the holding member 21.”);
It would have been obvious to modify the ultrasound imaging apparatus as taught by Piron to include a controller (position control unit 60) and a camera that performs distance measurements of a holding container in relation to an object and the controller moving the holding container according to the calculated coordinates of the object in relation to the movable member as taught by Umezawa because Piron teaches providing a compression system with four or more independently movable plates to avoid interference with ultrasound examination and biopsy needle delivery, thereby, “boxing the breast” to create a uniform surface for uniform transmission of ultrasound beams through the breast. One would have been motivated to measure a distance of a movable member to a breast because as taught by Umezawa, it is common for a patient to sit up throughout the imaging procedure, and therefore, it is important to ensure that each image is taken at the same position to reduce variations within images, thereby, easing diagnosis. One of ordinary skill in the art would have expected that the camera of Umezawa would allow the user of Piron to accurately image a breast by avoiding deviations within images as taught by Umezawa. Additionally, Piron teaches the importance of properly compressing the breast and Umezawa teaches the incorporation of a pressure sensor to ensure the proper pressure is applied to the patient’s breast. Therefore, it would be obvious to modify the system of Piron with a camera for measuring a distance of a breast in relation to a movable member and a controller for moving the movable member in response to the obtained measurement. The motivation being to increase the accuracy and efficiency of a breast imaging procedure. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 2014/012883), in view of Islam (US 2018/0289264), in view of Ho (US 2017/0224305), further in view of Wang (US 2016/0262628), as applied to claim 4, and further in view of Fahmy (Fahmy, Ahmed S., Axel Krieger, and Nael F. Osman. "An integrated system for real-time detection of stiff masses with a single compression." IEEE Transactions on Biomedical Engineering 53.7 (2006): 1286-1293.)


With respect to claim 9, Piron teaches, The ultrasonic CT apparatus according to claim 4. 
However, Piron does not teach wherein the movable member is the bag-shaped film, and the bag-shaped film is connected to a pump, wherein the pump is configured to inject the liquid into the bag-shaped film at a predetermined pressure to cause expansion of the movable member. 
In the similar field of integrated systems for real-time detection of stiff masses with a single compression, Fahmy teaches in at least Fig. 1, wherein the movable member is the bag-shaped film, and the bag-shaped film is connected to a pump, wherein the pump is configured to inject the liquid into the bag-shaped film at a predetermined pressure to cause expansion of the movable member

    PNG
    media_image6.png
    306
    356
    media_image6.png
    Greyscale

Wherein the bag is inflated to a predetermined pressure value, wherein the airbag is supplied air from an air pump, and wherein the use of liquid or air is not seen to sufficiently change the desired result. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam, in view of Ho with an air bag inflated to a predetermined pressure value as taught by Fahmy. 
	The motivation being (Fig. 1, “helps to provide uniform compression to the object”) as taught by Fahmy. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 2014/012883), in view of Islam (US 2018/0289264), in view of Ho (US 2017/0224305), further in view of Wang (US 2016/0262628), as applied to claim 4, and further in view of Jones (US 3556081). 

With respect to claim 10, Piron teaches, The ultrasonic CT apparatus according to claim 4,
However, Piron does not teach wherein the movable member includes the film, wherein a string is connected to the film and configured to enable pulling the film. 
In the similar field of breast holders for mamographs, Jones teaches in at least Fig. 3, wherein the movable member includes the film, wherein a string is connected to the film and configured to enable pulling the film (Col. 3, lines 31-40, “To operate the breast holder, movement is applied to the ropes 328 and 330 initially to pull the top edge of the membrane 318 against the breast, thereby to hold the breast away from the chest cavity and without slipping out of the holder when the rest of the breast is placed under compression. Motion is then applied to the ropes 331 and 333 to pull the bottom portion of the membrane 318 against the breast to hold it at approximately uniform thickness over the area through which ultrasound is projected”; (Claim 1, “a pair of flexible membranes in tension held by the underneath side of said patient supporting membrane and positioned within said tank on opposite sides of said opening, said membranes being substantially transparent to compressional wave radiation in at least the ultrasonic range and shaped to accommodate the female breast in compression therebetween” Wherein the member is seen to be a film that is held in tension by a set of ropes) 

    PNG
    media_image7.png
    436
    712
    media_image7.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam, in view of Ho with a membrane held in tension by a set of ropes as taught by Jones. 
	The motivation being to hold the breast at a uniform thickness over an area in which ultrasound waves are projected. 

Claims 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 2014/012883), in view of Islam (US 2018/0289264), in view of Ho (US 2017/0224305), further in view of Wang (US 2016/0262628), as applied to claims 4 and 13, and further in view of Ebisawa (US 2018/0100832). 

With respect to claim 5, the modified system of Piron teaches, The ultrasonic CT apparatus according to claim 4.
the movable member (290) including one or more passages configured to enable the liquid to move past the movable member when filling of the container (Para [0103], “This plate is used to compress and immobilize the breast. Attached to this frame/membrane combination on the side opposite the breast is a fenestrated plate 290 as identified in FIGS. 13A-13C. This effectively decouples the function of the previous embodiment of the stereotactic frame: the film compresses the breast, while the frame provides a plug and needle guidance reference frame). Fiducial markers 296 may either be attached to the compression plate 292 or the fenestrated plate 290. The fenestrated plate 290 must be designed such that it can be attached to the frame in various orientations, adjustable for position such that the fenestrations can be centered over different regions of breast tissue.”)

    PNG
    media_image5.png
    757
    590
    media_image5.png
    Greyscale

	Wherein the movable member 290 is shown to be fixed to an inner wall surface in Figs. 13A-C, and wherein movable member 290 is shown to have through holes in which liquid is capable of moving past when filling the container. 
	In the similar field of systems for shaping and positioning body tissue, Ho teaches in at least Figs. 1A-C, the container is configured to contain liquid (Para [0032], “The breast is immersed in water or other ultrasonically transmissive liquid held in a reservoir enclosure 120 located beneath the table. As described in greater detail below, the breast shaping device and the tissue restrictor ring of the present invention are located within the reservoir enclosure 120.”)
	However, Piron as modified does not disclose the movable member is buoyant in the liquid, based on buoyancy of the movable member, the movable member is configured to move upward in the container toward the horizontal surface as liquid is added to the container for pressing against the nipple portion of the breast. 
	In the similar field of holding member and acoustic wave apparatuses, Ebisawa teaches the movable member is buoyant in the liquid, based on buoyancy of the movable member, the movable member is configured to move upward in the container toward the horizontal surface as liquid is added to the container for pressing against the nipple portion of the breast (Para [0090], “FIG. 5 shows a situation where the lower acoustic matching liquid 004 is filled in the vessel 018 under the holding member 002 and No upper matching liquid is stored in the holding member 002 thereon. In FIG. 5, An upper storing space in the holding member 002 is empty. In this case, the acoustic matching liquid 004 stored in the vessel 018 pushed upwardly the holding member 002. As a result, the holding member 002 receives a buoyant force in accordance with a volume of the acoustic matching liquid 004 pushed aside and is pushed upwardly to an upper side in the vertical direction. At this point, when strength of the holding member 002 is insufficient, the holding member 002 is squashed by the buoyant force, making it difficult to insert the subject 001”; (Para [0091], “In other words, the holding member 002 is created such that, even when the holding member 002 secured to the support table receives a buoyant force, a portion immersed in the acoustic matching liquid 004 retains a curved shape protruding downwardly.”)

    PNG
    media_image8.png
    366
    525
    media_image8.png
    Greyscale

Wherein the holding member 0022 is seen as a plate-like member having buoyancy in water, and wherein the upward movement of the buoyant member pushes against the nipple portion of the breast. 
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the prior art elements of a fenestrated plate as taught by Piron and a buoyant member as taught by Ebisawa to yield the predictable result of a buoyant plate for compressing a breast towards the chest of a subject while allowing for liquid to pass through, thus, eliminating the need for matching liquid. 
	The motivation being (Para [0011], “reducing transmission loss of a subject derived from the holding member and stably holding the subject during an acoustic wave reception inspection period.”) as taught by Ebisawa. 



With respect to claim 14, Piron teaches in at least, the ultrasonic CT apparatus according to claim 13. 
However, Piron does not teach further comprising: 
a buoyancy member on which the plate shaped member is mounted, the buoyancy member configured to have buoyancy in a liquid used in the container to push up the plate shaped member toward the breast depending into the container.
In the similar field of holding member and acoustic wave apparatuses, Ebisawa teaches a buoyancy member on which the plate shaped member (2708) is mounted, the buoyancy member configured to have buoyancy in a liquid used in the container to push up the plate shaped member toward the breast depending into the container (Para [0090], “FIG. 5 shows a situation where the lower acoustic matching liquid 004 is filled in the vessel 018 under the holding member 002 and No upper matching liquid is stored in the holding member 002 thereon. In FIG. 5, An upper storing space in the holding member 002 is empty. In this case, the acoustic matching liquid 004 stored in the vessel 018 pushed upwardly the holding member 002. As a result, the holding member 002 receives a buoyant force in accordance with a volume of the acoustic matching liquid 004 pushed aside and is pushed upwardly to an upper side in the vertical direction. At this point, when strength of the holding member 002 is insufficient, the holding member 002 is squashed by the buoyant force, making it difficult to insert the subject 001”; (Para [0091], “In other words, the holding member 002 is created such that, even when the holding member 002 secured to the support table receives a buoyant force, a portion immersed in the acoustic matching liquid 004 retains a curved shape protruding downwardly.”)

    PNG
    media_image8.png
    366
    525
    media_image8.png
    Greyscale

Wherein the holding member 0022 is seen as a plate-like member having buoyancy in water. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam, in view of Ho with a buoyant holding member 0022 that floats upward when submerged as taught by Ebisawa. 
	The motivation being (Para [0011], “reducing transmission loss of a subject derived from the holding member and stably holding the subject during an acoustic wave reception inspection period.”) as taught by Ebisawa. 

With respect to claim 16, Piron, The ultrasonic CT apparatus according to claim 14, further comprising: 
a side movable member located at an the inner wall surface of the container and configured to be pressed against the side surface of the breast (Para [0036], “FIGS. 20A-D show various MR/US Hybrid biopsy configurations according to the invention. FIG. 20A shows the breast compressed between two sterile, US transparent plates. Imaging and intervention occur from the same side. FIG. 20B shows a configuration with one fenestrated plate one US permeable plate. The needle approaches from the opposite side from US imaging. FIG. 20C shows a plate with larger fenestrations that can be used to introduce a transducer and needle for same-sided imaging and intervention. FIG. 20D shows transducer and needle delivery through the same side using a positioning stage.” Wherein the breast is shown to be pressed against a side surface such that the breast is perpendicular with respect to a chest wall surface, and wherein the member is seen to be transparent as to not interfere with ultrasonic waves, thus, propagating ultrasonic waves transmitted from an ultrasound transducer array), 
However, Piron does not teach provided with a cut-out at a position where the side member is disposed or a buoyancy member. 
In the similar field of systems for shaping and positioning a tissue body, Ho teaches in at least Figs. 6A-C, provided with a cut-out at a position where the side member is disposed (Para [0058], “Referring now to FIG. 6A and 6B, a restrictor ring or plate 172 may be placed over and attached to the ultrasonic ring imaging array 102 in order to displace breast tissue as the transducer is vertically scanned over the breast, as will be described in greater detail below. The restrictor ring 172 will have an inner aperture or opening 174 which has dimensions which are smaller than those of the inside of the imaging array 102, thus creating an “overhang” or “offset” to push tissue away from the active inner surface of the array. Typically, the restrictor ring 172 will provide an overhang of at least 1 cm”)

    PNG
    media_image9.png
    715
    519
    media_image9.png
    Greyscale
 
Wherein restrictor ring 174 is seen to be a member provided with a cut-out at a position where a side member is disposed. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam, with a restrictor ring 174 is seen to be a member provided with a cut-out at a position where a side member is disposed as taught by Ho. 
	The motivation being (Para [0059], “an imaging system can be optimized for many women with differing anatomies.”) as taught by Ho. 
In the similar field of holding member and acoustic wave apparatuses, Ebisawa teaches a buoyancy member on which the plate-like member (2708) is mounted and having buoyancy in water filled in the container to push up the plate-like member (Para [0090], “FIG. 5 shows a situation where the lower acoustic matching liquid 004 is filled in the vessel 018 under the holding member 002 and No upper matching liquid is stored in the holding member 002 thereon. In FIG. 5, An upper storing space in the holding member 002 is empty. In this case, the acoustic matching liquid 004 stored in the vessel 018 pushed upwardly the holding member 002. As a result, the holding member 002 receives a buoyant force in accordance with a volume of the acoustic matching liquid 004 pushed aside and is pushed upwardly to an upper side in the vertical direction. At this point, when strength of the holding member 002 is insufficient, the holding member 002 is squashed by the buoyant force, making it difficult to insert the subject 001”; (Para [0091], “In other words, the holding member 002 is created such that, even when the holding member 002 secured to the support table receives a buoyant force, a portion immersed in the acoustic matching liquid 004 retains a curved shape protruding downwardly.”)

    PNG
    media_image8.png
    366
    525
    media_image8.png
    Greyscale

Wherein the holding member 0022 is seen as a plate-like member having buoyancy in water. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam, in view of Ho with a buoyant holding member 0022 that floats upward when submerged as taught by Ebisawa. 
	The motivation being (Para [0011], “reducing transmission loss of a subject derived from the holding member and stably holding the subject during an acoustic wave reception inspection period.”) as taught by Ebisawa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793